DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “said portion of the liquid” in line 11.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “a portion of the liquid.”
Claim 1 recites “a portion of the liquid” in line 17.  It is unclear whether “a portion of the liquid” in line 17 is the same as “said portion of the liquid” in line 11.  It is suggested to change into “the portion of the liquid” in line 17.
Subsequent claims 2-9 are rejected due to their dependencies on base rejected claim 1.
Claim 6 recites “between one or more pH generation electrodes of said set of electrodes” in lines 3-4.  It is unclear whether “between the pair of pH generation and the detection electrode.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivan (U.S. Patent Pub. 2009/0205974).
Regarding claim 1, Sivan teaches a sensor device (Fig. 1a; [0105] line 2: device 10) comprising:
a substrate (Fig. 3; [0131] lines 1-3: the electrode assembly 30 was produced from a commercially available glass SPR chip, which is deemed to be a substrate),
a flow path ([0113] lines 1-3: pump 15 is activated, forcing the eluent into flow chamber 13 through a fluid inlet 17 and past surface 20 of electrode 12; lines 5-6: out through fluid outlet 21) defined on the substrate ([0120] line 7: the electrode comprises channels) adapted to receive a liquid ([0120] line 9: allowing a flow of liquid therethrough); 

a pair of pH generation electrodes (Fig. 1a: electrode 12 and counter electrode 14), wherein the pair of pH generation electrodes include a pH generation working electrode (Fig. 1: electrode 12) and a pH generation counter electrode (Fig. 1: counter electrode 14);
a reference electrode (Fig. 1a: reference electrode 16); and 
a pH sensing electrode (Fig. 1a: the first electrode 15 from the right); and 
a controller (Fig. 1a; [0122] line 1: controller 25), and
a detection electrode (Fig. 1a: the second electrode 15 from the right) placed, as part of said set of electrodes, between the pH generation electrodes (Fig. 1a: showing the detection electrode is part of said electrodes and between the electrode 12 and the counter electrode 14), such as to be subjected to the change in pH of said portion of the liquid, as caused by the pH generation electrodes (since the electrode 12 changes the pH of its vicinity, the detection electrode, i.e., the second electrode 15, is subject to the change in pH of the liquid inside the flow chamber 13), said detection electrode being otherwise able to produce, together with the reference electrode ([0138] lines 1-2: all potential were measured with reference to reference electrode 16), a signal indicative of the presence of chemical species in said liquid portion (since the second electrode 15 measures the pH value, the measured signal is indicative of the presence of protons, i.e., hydrogen ions),
wherein:

the controller is configured to apply a voltage ([0108] lines 1-4: controller 25 is functionally associated with power supply 29 to change a potential difference) across said pH generation electrodes ([0108] lines 4-5: between electrode 12 and counter electrode 14) based on a signal obtained via the pH sensing electrode and the reference electrode ([0122] lines 5-9: controller 25 continuously receives a value of proton concentration determined by pH sensor 15, and based on the value of the proton concentration, regulates the potential between electrode 12 and counter electrode 14), so as to modify a pH of the liquid at the pH generation working electrode and the pH generation counter electrode ([0122] lines 9-11: to adjust the generation of electrolysis products and consequently the pH in the vicinity of surface 20 of electrode 12); and 
the controller is further configured to receive a signal obtained via the detection electrode and the reference electrode to detect said chemical species ([0107] lines 18-20: controller 25 is configured to accept the values of proton concentration in proximity of surface 20 determined by pH sensors 15).



Regarding claim 3, Sivan teaches said pH sensing electrode is a first sensing electrode (Fig. 1a: the first electrode 15 from the right, which is deemed to be the first sensing electrode), 
the set of electrodes comprises a second pH sensing electrode (Fig. 1a: the third electrode from the right, which is deemed to be the second pH sensing electrode), 
the controller is configured to apply said voltage ([0108] lines 1-4: controller 25 is functionally associated with power supply 29 to change a potential difference) across the pH generation electrodes ([0108] lines 4-5: between electrode 12 and counter electrode 14) based on signals obtained via each of the first sensing electrode and the second pH sensing electrode and the reference electrode([0122] lines 5-9: controller 25 continuously receives a value of proton concentration determined by pH sensors 15, including both the first and second pH sensing electrodes, and based on the value of the proton concentration, regulates the potential between electrode 12 and counter electrode 14), and
the detection electrode (Fig. 1a: the second electrode 15 from the right) is arranged about the flow path, between the first sensing electrode and the second pH 

Regarding claim 4, Sivan teaches the reference electrode is connected to the controller (Fig. 1a: showing reference electrode 16 connected to the controller 25 in the circuitry) to serve as a reference signal for each of the detection electrode and the pH sensing electrode ([0138] lines 1-2: all potential were measured with reference to reference electrode 16).

Regarding claim 5, Sivan teaches the sensor device comprises an array of detection electrodes (Fig. 1a: showing an array of pH sensors 15, which are deemed to be detection electrodes), including said detection electrode (Fig. 1a: the second electrode 15 from the right) as well as one or more additional detection electrodes (Fig. 1a: showing additional four electrodes 15), 
wherein each detection electrode of the array is arranged about the flow path (Fig. 1a: showing all electrodes 15 are about the flow path) defined on the substrate ([0120] lines 7-9: the electrode comprises channels allowing a flow of liquid therethrough), so as to be able to produce a signal indicative of the presence of chemical species in a liquid on said given flow path ([0122] lines 3-4: the proton concentration determined by pH sensors 15), 
the controller being further configured to receive a signal obtained via each of the one or more additional detection electrodes and the reference electrode to detect said chemical species ([0138] lines 1-2: all potential were measured with reference to 

Regarding claim 6, Sivan teaches each of the one or more additional detection electrodes (Fig. 1a: additional four electrodes 15 from the left) forms part of said set of electrodes and is arranged between one or more pH generation electrodes of said set of electrodes (Fig. 1a: showing these four electrodes 15 are part of the set of electrodes, arranged between the pH generation electrodes, i.e., electrode 12 and the counter electrode 14).

Regarding claim 7, Sivan teaches two or more of the detection electrodes of said array (Fig. 1a: pH sensors (electrodes) 15) are placed along respective flow paths (Fig. 1a: showing each electrode 15 is along a portion of the flow path within flow chamber 13; here each portion of the flow path is deemed to be respective flow path of each electrode 15), each defined on said substrate ([0120] lines 7-9: the electrode comprises channels allowing a flow of liquid therethrough), wherein one of said flow paths is the flow path along which are arranged the electrodes of said set of electrodes (Fig. 1a: showing each portion of the flow path is the flow path along which the set of electrodes are arranged).

Regarding claim 8, the designation “configured to produce signals indicative of distinct chemical species” is deemed to be functional limitations in apparatus claims with regard to the intended use or the manner of operating the device. MPEP 2114(II).  In structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the device of is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.

Regarding claim 9, the designation “the sensor device is configured as a wearable device” is deemed to be statements with regard to the intended use.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II). The sensor device as taught by Sivan is identical to the presently claimed structure and would therefore have the ability to be used as a wearable device.
Conclusion
The prior art made of record and no relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                       

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795